Citation Nr: 1738966	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-35 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left sided inguinal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right hand disability (claimed as arthritis).  

4.  Entitlement to service connection for a left shoulder disability (claimed as arthritis). 

5.  Entitlement to service connection for a left knee disability (claimed as arthritis).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

7.  Entitlement to a higher rate of non-service connected pension benefits for calendar year 2011.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 through March 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO), as well as from a September 2013 administrative decision by the VA Pension Management Center in Milwaukee, Wisconsin.  

In his September 2009 and October 2011 substantive appeals, the Veteran requested a hearing before a member of the Board.  That proceeding was scheduled for April 2013, however, the Veteran failed to appear for the hearing as scheduled and did not request that such hearing be rescheduled; as such, the Board considers his request for a hearing to be withdrawn.  

The Veteran also requested a videoconference hearing in his substantive appeal to the September 2013 administrative decision, however, a September 2016 VA Form 27-0820 notes that contact with the appellant revealed that he did not want a decision review or Board hearing of any kind in regards to his pension.  The Board considers his earlier request for a hearing to be withdrawn on the pension issue. 

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

FINDINGS OF FACT

1.  A left sided inguinal hernia was not manifest in service and is not otherwise attributable to service.

2.  Hypertension was not manifested inservice, it was not manifested to a compensable degree within one year of separation from active duty, and it was not caused or aggravated by any service-connected disability.

3.  Chronic residuals of a right hand injury, disease, or disorder were not manifested inservice, right hand arthritis was not manifested to a compensable degree within one year of separation from active duty, and a right hand disorder was not caused or aggravated by any service-connected disability.

4.  Chronic residuals of a left shoulder injury, disease, or disorder were not manifested inservice, left shoulder arthritis was not manifested to a compensable degree within one year of separation from active duty, and a left shoulder disorder was not caused or aggravated by any service-connected disability.

5.  Chronic residuals of a left knee injury, disease, or disorder were not manifested inservice, left knee arthritis was not manifested to a compensable degree within one year of separation from active duty, and a left knee disorder was not caused or aggravated by any service-connected disability.

6.  The Veteran has no service-connected disabilities.

7.  The Veteran did not serve in the Republic of Vietnam. 

8.  The September 2013 submission by the Veteran of medical expenses paid in 2011 was not timely.

CONCLUSIONS OF LAW

1.  A left sided inguinal hernia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Hypertension was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Right hand arthritis was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

4.  Left shoulder arthritis was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

5.  Left knee arthritis was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

6.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).

7.  The criteria for an increased rate of non-service-connected pension have not been met. 38 U.S.C.A. § 5110 (h) (West 2014); 38 C.F.R. § 3.660 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In accordance with the previous remand's instructions, the RO obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Board finds that the RO substantially complied with the Board's remand instructions.

Attempts by the RO to retrieve records from Central Alabama Veterans Health Care Systems, Montgomery/Tuskegee received responses in the negative.  There were no records retrievable by the Veteran's name or file number prior to 2007.  There is no evidence suggesting that further efforts would be fruitful.

While attempting to complete the remand instructions, the RO requested that the Veteran complete VA Forms 21-4142 (Release of Information) so that records could be secured from his private providers.  No response was received from the appellant.  It is well to note that the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the appellant's failuire to do his duty, no further duty is imposed on VA.

The RO also attempted to locate Social Security records for the Veteran.  There is a formal finding in the file of the unavailability of Social Security records, and there is no evidence suggesting that further efforts would be fruitful.

The Board also notes that the RO previously determined that the information required to corroborate herbicide exposure described by the Veteran is insufficient to send to the US Army and Joint Service Records Research Center (JSRRC) or request ships deck logs per M21-1MR IV ii 1 H 28 (h).  No evidence was found in the Veteran's file to substantiate any service in the Republic of Vietnam. While the Veteran served on the USS Kiowa there is no proof of in country service.  He only has 5 day of foreign/sea service on his DD 214.

In November 2011 a Veterans Claims Assistance Act letter was sent to the Veteran requesting proof of Vietnam service/exposure to herbicides.  The Veteran stated that he was an in country Vietnam veteran.  He also said that on his second enlistment he had five days overseas.  There is no service record corroborating any assertion that the appellant ever served in the Republic of Vietnam.  The USS Kiowa does not appear on the Navy and Coast Guard ships associated exposure to herbicide agents in the Republic of Vietnam.  Indeed, while not definitive, the service personnel records strongly suggest that the Kiowa was based out of Naval Stations on the East Coast of the United States, which raises serious credibility concerns as to whether the ship itself ever served in the territorial waters of the Republic of Vietnam during the appellant's tour of duty. 

The Veteran has not been provided VA examinations for any of the claimed disorders, but the Board finds any examinations unnecessary.  In McLendon v. Nicholson, 20 Vet. App.  79   (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, there is no evidence of any of the claimed disabilities in service, there is no competent evidence linking the disorders to service, and the preponderance of the evidence is against finding any presumption of in-service exposure to herbicides.  Therefore, VA was not required to afford the Veteran an examination.


Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as hypertension and arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from active duty.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hernia 

The Veteran has claimed that he has a left sided hernia that is related to military service.  

Review of service treatment records do not show complaints, findings, or diagnosis of a left sided hernia.  An enlistment examination dated in January1962 shows a normal abdomen and viscera evaluation.  A separation examination dated in March 1965 also shows a normal abdomen and viscera evaluation.  Post service outpatient records show treatment for a hernia repair in 1995, but there is no evidence that a left sided hernia was related to service.  Indeed, a careful review of the record reveals no competent evidence suggesting a nexus between the hernia treatment 30 years after service and any symptoms experienced by the Veteran during active service. 

Based on the evidence of record, the weight of the competent evidence is against finding a relationship between the Veteran's hernia and his military service.  There is no credible and competent evidence of continuous or recurrent hernia symptoms during active service, continuous or recurrent hernia symptoms following service separation, or competent medical evidence establishing a link between any current hernia disorder and the Veteran's active service.  As the preponderance of the competent and credible evidence is against the claim the benefit sought on appeal must be denied.  

Hypertension

The Veteran contends that his hypertension is related to his active duty service. 

Service treatment records reveal no notation of hypertension in service.   At both the Veteran's enlistment and separation examinations his blood pressure readings were within normal limits for VA purposes.  38 C.F.R. § 4.104 (2016).  Additionally, there is no competent evidence showing compensably disabling hypertension within the year following the claimant's separation from active duty in March 1965.  While a review of the post service outpatient treatment records does mention a past history of hypertension, they do not indicate current treatment for hypertension.  Finally, there is no competent evidence linking a diagnosis of hypertension to service.  Given the fact that hypertension was not demonstrated inservice, was not compensably disabling within a year of service separation, and that there is no competent evidence linking the disorder to service there is no basis to grant service connection.  The appeal is denied.

Left shoulder, right hand and left knee disorders to include arthritis 

The Veteran is claiming entitlement to service connection for arthritis in his right hand, left shoulder, and left knee.  A review of his service treatment records does not show treatment for, a diagnosis of, or an injury to the right hand, left shoulder, or left knee.  The appellant's enlistment and separation examinations do not show complaints or findings relating to any right hand, left shoulder, or left knee disorder.  Indeed at separation the appellant's upper and lower extremities were clinically evaluated as normal.

Although arthritis is a disorder which can be service connected under the presumptive service connection guidelines, there is no indication that arthritis in the right hand, left shoulder or left knee was manifest to a compensable degree within one year following separation from active duty.

The Veteran's outpatient treatment records contain January 2008 X-ray evidence of arthritis in the right hand and left shoulder.  The outpatient treatment records do not show treatment for arthritis of the left knee. While there are indications of arthritis in the Veteran's right hand and left shoulder, there is no competent evidence linking arthritis to the appellant's active duty service.  Accordingly, entitlement to service connection for right hand, left shoulder, and left knee disorders must be denied as the evidence preponderates against finding that any of these conditions occurred in or were caused by service.  

In reaching each of the foregoing decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board is cognizant of the Veteran's assertions set forth on appeal. However, the Veteran's statements and history, when weighed against the objective evidence of record, and the probative medical opinion evidence of record, are neither credible nor of particular probative value. The Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question. Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person. Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Individual unemployability

Given that the Veteran is not service connected for any disorder the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Increased rate of non-service connected pension benefits for 2011

The Veteran claims that medical expenses, paid during calendar year 2011, should be used to reduce his income for that year and increase his non-service-connected pension benefit. 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of non-service connected pension benefits are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. § 1502 (a); 38 C.F.R. § 3.3 (a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  

Under the law, the maximum annual rate of non-service connected pension payable to a veteran varies according to the number of dependents. The rate of pension payable to an entitled payee is based on the amount of countable income received. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  See 38 C.F.R. § 3.660  

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  Id.

In September, 2013, VA received VA Form 21-8416, Medical Expense Report, for medical expenses incurred during calendar year 2011.  The time limit to submit a claim to VA for increased pension for 2011 was December 31, 2012.  Id.  As this claim was received after December 31, 2012 VA cannot consider the Veteran's claim for increased benefits for calendar year 2011.  38 C.F.R. § 3.660 (b)(1).  

The claim is denied as a matter of law.  Sabonis.


ORDER

Entitlement to service connection for a left sided hernia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right hand disability (claimed as arthritis) is denied

Entitlement to service connection for a left shoulder disability (claimed as arthritis) is denied

Entitlement to service connection for a left knee disability (claimed as arthritis) is denied

Entitlement to total disability due to individual unemployability is denied.

Entitlement to increased non-service connected pension benefits for calendar year 2011 is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


